        Case 2:13-cv-07010-JLS Document 23 Filed 08/02/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN AIKENS                                : CIVIL ACTION
                                           :
             v.                            : NO. 13-cv-7010
                                           :
DANIEL BURNS, et al.                       :


                                   MEMORANDUM

SCHMEHL, J.        /s/ JLS                                            August 2, 2021


             On June 22, 2021, the Attorney General’s Office of Pennsylvania filed a
status report in this habeas proceeding. According to the Report, “Petitioner was
convicted of first-degree murder and related offenses in state court. He was sentenced
to a mandatory term of life in prison for the murder. He subsequently filed a habeas
petition in federal court, seeking a new sentence under Miller v. Alabama, 567 U.S. 460
(2012). He attached a handwritten birth certificate suggesting that he was 15 years old
at the time of the murder. Petitioner raised the same claim in state court in a PCRA
petition (Court of Common Pleas Docket No. CP-51-CR-0406531-1993). The
Commonwealth filed a motion to dismiss the petition and attached a birth certificate
obtained from the state Department of Health, which suggested that petitioner was 19
years old at the time of the murder. The PCRA court credited the Commonwealth’s birth
certificate and dismissed the petition. The Superior Court affirmed the dismissal.
Petitioner did not seek discretionary review in the Pennsylvania Supreme Court. This
Court subsequently appointed counsel to represent petitioner (ECF No. 8). But counsel
requested leave to withdraw at petitioner’s request (ECF No. 14). This Court granted
counsel’s request and ordered petitioner to file ‘any pro se motion for further
proceedings’ by May 24, 2021 (ECF No. 15, 1). Respondents have not received such a
motion.” ECF 21.




                                          1
         Case 2:13-cv-07010-JLS Document 23 Filed 08/02/21 Page 2 of 2




             Nor does the docket to date reflect any such motion has been filed. It is
obvious that Petitioner has no valid proof that he was 15 years old at the time of the
murder. Accordingly, the petition will be dismissed with prejudice.




                                            2
